Smith, Justice,
dissenting.
I would grant the petition for certiorari. Although I agree with the result reached by the Court of Appeals, I would grant and write to emphasize that this court in no way condones or sanctions Wills’ apparent perjury during the discovery phase of this case. The appropriate remedy for such perjury is not, however, to enter a default judgment against Wills, as was done in this case. Remedies such as criminal prosecution for perjury and effective cross-examination for purposes of impeachment are available and should be utilized in this and similar cases.
I am authorized to state that Chief Justice Hill joins in this dissent.